Citation Nr: 1614076	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  09-23 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss for the period prior to December 28, 2009, and for a rating in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1961 to January 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Regional Office (RO) in Louisville, Kentucky.

The Board previously considered this appeal in October 2012, and remanded this issue for further development in order to clarify prior VA examination opinions through record development and association with the claims file.  That development was completed, and the case returned to the Board for further appellate review.


FINDINGS OF FACT

On February 1, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the claim of entitlement to an initial compensable rating for bilateral hearing loss for the period prior to December 28, 2009, and for a rating in excess of 20 percent thereafter have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran withdrew his appeal of the denial of entitlement to an initial compensable rating for bilateral hearing loss for the period prior to December 28, 2009, and for a rating in excess of 20 percent thereafter, by way of written correspondence.  Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and also must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the Veteran sent correspondence to the Board which includes the Veteran's name, claim number, and a statement that his claim for entitlement to an initial compensable rating for bilateral hearing loss for the period prior to December 28, 2009, and in excess of 20 percent thereafter is withdrawn.  When the Board received the Veteran's withdrawal, it had not yet issued a decision on this claim.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to this claim have been met.  Id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (2015). 

Accordingly, further action by the Board on the claim for entitlement to an initial compensable rating for bilateral hearing loss for the period prior to December 28, 2009, and for a rating in excess of 20 percent thereafter is not appropriate and the Veteran's appeal should be dismissed.  Id.  


ORDER

The appeal concerning an initial compensable rating for bilateral hearing loss for the period prior to December 28, 2009, and for a rating in excess of 20 percent thereafter is dismissed.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


